Citation Nr: 0910931	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the 
lower back.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for to hepatitis C.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge in a May 2006 videoconference hearing.  A transcript of 
that hearing is associated with the claims folder.

When the case was before the Board in January 2007, it was 
decided in part and remanded in part.

In October 2008 the Appeals Management Center (AMC) issued a 
rating decision granting service connection for post-
traumatic stress disability (PTSD) and for bilateral acquired 
pes planus, claimed as left and right foot disabilities.  
Those issues are accordingly no longer on appeal.  

The issue of entitlement to a TDIU is addressed in the remand 
that follows the order section of this decision.



FINDINGS OF FACT

1.  Disability of the lower back originated during active 
service.

2.  Leg cramps were not found on the examination for entrance 
onto active duty; chronic cramps of both legs were present 
during service; the evidence does not clearly and 
unmistakably establish that the leg cramps were not 
aggravated by active service.

3.  Hepatitis C infection is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Disability of the lower back was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  A left leg disability manifested by recurrent cramps was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

3.  A right leg disability manifested by recurrent cramps was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
 
4.  Hepatitis C was incurred active military service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  By "clear and 
unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service connection for a Low Back Disability

Review of the Veteran's service treatment records (STRs) 
shows treatment for back pain in February 1968.  In a self-
reported Report of Medical History dated in October 1968, 
immediately prior to his discharge physical examination, the 
Veteran reported a history of back trouble; the physician 
endorsed "back strain." The Report of Medical Examination 
in October 1968 shows clinical evaluation of all systems 
including the spine as "normal" and PULHES profile of 
111111.

The Veteran presented to the VA pain clinic in April 2006 
complaining of low back pain and also neck pain, entire spine 
pain, and pain radiating to the both hips and knees; other 
symptoms associated with the pain were leg weakness and 
numbness, mood swings, depression, bladder and bowel 
dysfunction, fatigue and anxiety.  The Veteran stated he 
first noticed this type of pain in the 1960s under the 
circumstance of marching in parades and standing for long 
periods of time. The clinical assessment was lumbar 
radiculitis, history of annular tear at L5-S1, lumbar facet 
joint syndrome, and degenerative disc disease of the lumbar 
spine.

The Veteran testified before the Board in May 2006 that 
problems with his back began while assigned to duty at Fort 
Eustis, Virginia due to drilling and marching; symptoms 
continued when the Veteran was assigned to Vietnam.  Back 
pain has been continuous since discharge, but he did not seek 
treatment until approximately 1970, several years after 
discharge.  

The Veteran had a VA examination of the spine in April 2008 
in which he reported that he experienced excessive marching 
in service prior to being sent to Vietnam.  The examiner, a 
nurse practitioner, reviewed the claims file and noted the 
Veteran's documented medical history in detail as well as the 
Veteran's subjective history.  The examiner diagnosed 
degenerative disc disease of the lumbar spine with 
radiculopathy, spondylosis of the lumbar spine with spasm, 
and chronic lumbosacral strain with spasm.  The examiner 
stated it is as likely as not that the current back 
disability is related to service, based on a rationale that 
the Veteran was provided inadequate treatment prior to going 
to Vietnam, was in a combat situation in Vietnam precluding 
adequate record-keeping, and post-service treatment records 
that would have documented symptoms have been lost or 
destroyed.

The Veteran had a VA orthopedic examination in September 
2008.  The examiner, a physician, reviewed the claims file 
and noted the Veteran's documented history in detail.  The 
Veteran reported that low back pain began in 1966 with lots 
of marching and was not treated during service other than 
with medications.  The examiner performed a clinical 
examination and noted observations in detail.  The examiner 
diagnosed multilevel lumbar degenerative disc disease.  The 
examiner stated it is less likely than not that the low back 
disability is related to military service, based on rationale 
that there are only one or two entries regarding back pain in 
STRs; the marching the Veteran did in military service did 
not have a major impact on the current age-related 
degenerative disc disease that was the cause of the current 
back pain.  

The Board has found the Veteran's testimony to the effect 
that he developed low back pain in service and the low back 
pain has continued since then to be credible.  Although the 
September 2008 opinion was provided by a physician and the 
April 2008 opinion was provided by a nurse practitioner, the 
Board has not found the September 2008 opinion to be more 
persuasive.  In the Board's opinion, the evidence supporting 
the claim is at least in equipoise with that against the 
claim.  Accordingly, the Veteran is entitled to service 
connection for low back disability.

Service connection for Left and Right Leg Disabilities

Review of the Veteran's STRs shows the Veteran reported 
history of leg cramps in his pre-enlistment Report of Medical 
History in November 1965, and the examiner endorsed leg 
cramps on that form.  On the enlistment examination in 
November 1965, the lower extremities were found to be normal.  

The Veteran was treated for pain in his legs in August 1967.  
In a Report of Medical History dated in October 1968, the 
Veteran reported a history of cramps in the legs and back 
trouble; the physician endorsed leg cramps with marching.  
The Report of Medical Examination in October 1968 shows 
clinical evaluation of all systems including the lower 
extremities as "normal" and PULHES profile of 111111.

The Veteran testified before the Board in May 2006 that 
problems with his legs and hips began while assigned to duty 
at Fort Eustis, Virginia due to drilling and marching; 
symptoms continued when the Veteran was assigned to Vietnam. 

The Veteran had a VA orthopedic examination in September 
2008.  The examiner, a physician, reviewed the claims files 
and noted the Veteran's documented history in detail.  The 
Veteran reported that bilateral leg problems began as leg 
cramps during military service in 1966 due to lots of 
marching; these have progressed over time to cramps and pain.  
The Veteran had normal strength in the lower extremities; the 
examiner noted that there was tenderness to palpation in all 
of the major muscle groups of the lower extremities but the 
pain appeared to be out of all proportion to the examination.  
The only cause the examiner could find for the Veteran's 
bilateral leg pain was recurrent leg cramps, as there was no 
objective evidence of bilateral lumbar radiculopathy.  The 
pertinent diagnosis was leg cramps.  

The examiner stated an opinion that it is less likely than 
not the Veteran's left or right leg pain is related to 
military service or to any low back disability.  The examiner 
stated the Veteran's leg cramps predated military service and 
the complaints of leg pain predated his low back problems.   

The foregoing evidence establishes the presence of chronic 
cramps of both legs in service.  Although the leg cramps 
apparently existed prior to service, they were not found on 
the examination for entrance onto active duty and the 
evidence does not clearly and unmistakably establish that 
they were not aggravated by active duty.  Therefore, the 
presumption of soundness has not been rebutted, and the 
Veteran is entitled to service connection for chronic cramps 
of both legs.



Service connection for Hepatitis C 

Review of the Veteran's STRs shows he was treated during 
service for gonorrhea in June 1966 and December 1967.  There 
is no indication of tattoos or blood transfusion during 
military service, and laboratory findings associated with his 
discharge physical examination were apparently normal.  

The Veteran was evaluated by the VA hepatology clinic in 
October 2002 for abnormal liver function tests.  In terms of 
risk behavior the Veteran was assessed as positive for 
intravenous drug use, inhalational opiates, and unprotected 
sex on multiple occasions, although he denied transfusions or 
tattoos.

A VA urology clinic note dated in December 2002 states the 
Veteran had been identified with hepatitis-C one year 
previously.  The Veteran denied blood transfusions or 
intravenous drug use but admitted to sexually-transmitted 
diseases including gonorrhea and syphilis.  A VA hepatology 
clinic note dated in January 2003 confirms an impression of 
hepatitis-C with abnormal liver function tests.

The Veteran had a VA Agent Orange examination in April 2003 
during which he was noted to be positive for hepatitis-C and 
to be undergoing treatment.  

The Veteran completed a VA hepatitis risk questionnaire in 
September 2004.  He admitted to having used intravenous 
drugs, denied having used intranasal cocaine, denied high-
risk sexual activity, and denied all other high-risk 
activities including hemodialysis, tattoos or body piercings, 
sharing toothbrushes or razor blades, having acupuncture with 
non-sterile needles, blood transfusion, or exposure to 
contaminated blood or fluids.

The Veteran testified before the Board in May 2006 that he 
was identified with hepatitis A and B by a private physician 
in 1992 or 1993, and later with hepatitis C.  He was not 
certain how he was exposed to the virus but stated it could 
have been through intravenous drug use in Vietnam or through 
inoculation via air gun.  

The Veteran had a VA internal medicine examination in 
September 2008 in which he admitted to use of intravenous 
drugs and having multiple unprotected sex partners while in 
Vietnam.  He also admitted to the use of inhaled opiates.  
The examiner, a physician, performed a clinical examination 
and noted observations in detail; the examiner also reviewed 
the claims file.  The examiner diagnosed hepatitis-C with 
treatment of interferon and ribavirin.  Based on a review of 
the claims file and history, the examiner stated an opinion 
that the Veteran's hepatitis C is as likely as not due to his 
usage of inhaled opiates, shared intravenous drug use, and 
multiple unprotected sexual partners.

The evidence showing that the Veteran was treated for 
gonorrhea in service tends to support the history provided by 
the Veteran subsequent to service that he had unprotected sex 
on multiple occasions during service.  The September 2008 
medical opinion relates the Veteran's hepatitis C to the 
unprotected sexual relationships and other things.  Although 
unprotected sexual relationships with multiple persons is not 
advisable, it does not constitute willful misconduct.  The 
Board is also satisfied that the evidence supportive of this 
claim is at least in equipoise with that against the claim.  
Therefore, the Veteran is also entitled to service connection 
for hepatitis C. 


ORDER

Service connection for disability of the lower back is 
granted.

Service connection for a left leg disability manifested by 
recurrent cramps is granted.

Service connection for a right leg disability manifested by 
recurrent cramps is granted.

Service connection for hepatitis C is granted.




REMAND

In view of the Board's foregoing decision granting service 
connection for additional disabilities, further action by the 
originating agency is required before the Board decides the 
Veteran's appeal for a TDIU.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
any indicated development.

2.  Then, the RO or the AMC should assign 
initial disability ratings for the 
Veteran's newly service-connected 
disabilities.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
TDIU, if it has not been rendered moot.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


